DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

2.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. 

3.	A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1, 8, and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11403813. 

5.	The subject matter claimed in the instant application is fully disclosed in the referenced patent since the referenced patent and the instant application are claiming common subject matter, as shown in Table 1 below.

6.	Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

7.	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Table 1
Instant Application, 17/687,859
Claim 1. A system comprising:

a)  a model training system configured to: 

b) receive a plurality of data packets of a training set, each data packet of the plurality of data packets including data corresponding to one or more training images of a dental impression of a respective dental arch and a three-dimensional (3D) training model of the respective dental arch;

c)  identify, for each data packet of the plurality of data packets of the training set, a plurality of correlation points between the one or more training images and the 3D training model of the respective dental arch; and 

d) generate a machine learning model using the one or more training images, the 3D training model, and the plurality of correlation points between the one or more training images and the 3D training model of each data packet of the plurality of data packets of the training set; 




e)  and a model generation system configured to:

f)  receive one or more images of a dental impression of a dental arch of a user; and 

g) generate a 3D model of the dental arch of the user by applying the one or more images of the dental impression to the machine learning model.
Patent, 11403813

Claim 1. A system comprising: 

a)  a model training system comprising hardware configured to: 

b) receive a plurality of data packets of a training set, each data packet of the plurality of data packets including data corresponding to one or more two-dimensional (2D) training images of a respective dental arch and a three-dimensional (3D) training model of the respective dental arch; 

c) identify, for each data packet of the plurality of data packets of the training set, a plurality of correlation points between the one or more 2D training images and the 3D training model of the respective dental arch; and 

d) generate a machine learning model configured to generate 3D models of dental arches from 2D images of the dental arches, the machine learning model generated using the one or more 2D training images, the 3D training model, and the plurality of correlation points between the one or more 2D training images and the 3D training model for the plurality of data packets of the training set; 

e)  and a model generation system comprising hardware configured to: 

f) receive one or more 2D images of a dental arch of a user obtained by a portable device of the user; and 

g) generate a 3D model of the dental arch of the user by applying the one or more 2D images of the dental arch to the machine learning model.

 


8.	Regarding claims 1, 8, and 15 of the instant application, 17/687859, the first row of Table 1 above shows that claim 1 ( and similar claims 8, and 15)  map to the claim 1 from the Patent 11403813 where the bold lower case lettered sections correspond across the columns of the table to the corresponding features between the instant applications and referenced patent.  It is obvious that the above grouping of claim elements supports a nonstatutory obviousness-type double patenting rejection as the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) as the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).


Allowable Subject Matter

9.	 No prior art has been found to reject the claims as presented. Therefore, Claims 1, 8, and 15 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) is timely filed. 
10.	Dependent claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619